Citation Nr: 1033757	
Decision Date: 09/09/10    Archive Date: 09/21/10

DOCKET NO.  07-25 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for 
tinea versicolor and dermatitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to October 
1974.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 rating decision of a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

In April 2010, the Veteran testified before the undersigned 
Acting Veterans Law Judge, seated at the RO.  A transcript of 
that hearing has been associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran seeks an increased rating for his service-connected 
tinea versicolor and dermatitis.  According to his April 2010 
hearing testimony, his skin disability has worsened since his 
most recent VA medical examination, in 2008.  Specifically, he 
testified that he had pain and itching on his face and legs and 
that his condition flared up more.  Where the record does not 
adequately reveal the current state of the claimant's disability, 
the fulfillment of the statutory duty to assist requires a 
thorough and contemporaneous medical examination.  See 
38 U.S.C.A. § 5103A(d) (West 2002); Suttman v. Brown, 5 Vet. App. 
127, 138 (1993); Green (Victor) v. Derwinski, 1 Vet. App. 121, 
124 (1991).  Therefore, a new dermatological examination must be 
afforded the Veteran.  

The Board also observes that the Veteran has reported recent 
outpatient medical treatment for his skin disability at the VA 
medical center in Temple, Texas.  While the RO, the agency of 
original jurisdiction, has requested the Veteran's pertinent VA 
medical records during the course of this appeal, the Board notes 
that the most recent request dates to January 2009, over one year 
ago.  The Veteran has reported outpatient treatment for his skin 
disorder since that time.  Therefore, another request for more 
recent VA medical records is warranted.  VA is obligated to make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 
2002).  VA's duty to assist includes obtaining relevant VA and 
private medical records when the existence and location of such 
records has been made known to VA.  38 U.S.C.A. § 5103A(b) 
(2009).  

Accordingly, the case is REMANDED for the following action:

1.  Request all pertinent medical treatment 
records not already on file from any facility 
at which the Veteran has reported treatment 
for his skin disability since January 2009, 
to include the VA medical center in Temple, 
Texas.  

2.  After the above developments have been 
completed, schedule the appellant for a 
dermatology examination to determine the 
current level of severity of his service 
connected tinea versicolor and dermatitis.  
All indicated tests and studies, as 
determined by the examiner, are to be 
performed.  If possible or indicated, color 
photographs should be obtained of any 
affected areas.  The examiner is specifically 
requested to provide an opinion regarding 1) 
the percentage of the entire body that is 
affected by the Veteran's service-connected 
skin disability, 2) the percent of exposed 
areas affected, and 3) the period of time (if 
any) in which the Veteran has had systemic 
therapy such as corticosteroids or other 
immunosuppressive drugs during the previous 
12 months.  If any scars are noted, the 
examiner should provide an opinion regarding 
the size and location, and whether they are 
painful.  Any underlying impairment of any 
part of the body affected should also be 
noted, if present.  A rationale for any 
opinion(s) rendered must be provided.  

3.  After undertaking any additional 
development deemed appropriate, and giving 
the appellant full opportunity to supplement 
the record, adjudicate the Veteran's pending 
claim in light of any additional evidence 
added to the record.  If any benefit sought 
on appeal remains denied, the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and be 
afforded the applicable opportunity to 
respond before the record is returned to the 
Board for further review.  

The Board offers no opinion at this time regarding the ultimate 
outcome of this appeal.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).  

